Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.117 Page 1 of 10



1    LEAH W. GONZALES
     California State Bar No. 311969
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Leah_Gonzales@fd.org
5
     Attorneys for Defendant
6    CHRISTOPHER WEST
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10                        (HONORABLE GONZALO P. CURIEL)
11
     UNITED STATES OF AMERICA,                       CASE NO.: 20-cr-00317-GPC
12
                          Plaintiff,                 Hon. Gonzalo P. Curiel
13                                                   Date: June 25, 2021
           v.                                        Time: 8:30 a.m.
14
     CHRISTOPHER WEST,                               MR. WEST’S SENTENCING
15                                                   MEMORANDUM
                          Defendant.
16
17
18    I.   INTRODUCTION

19         “It was stupid, it was the devil taking over, I hate myself for doing it.” – Christopher West
20         It has been about a year and a half since Mr. West’s arrest – his first and only
21   arrest. During that time, he has made significant positive changes in his life. He
22   stopped hanging out with the negative influences, he found stable, full-time
23   employment after years of only having seasonal work, and, critically, he has worked
24   and maintained sobriety. Mr. West also began mental health counseling to treat his
25   long term anxiety and depression. He is getting his life on the right path. While his
26   health has been recently problematic and worrisome – he has heart surgery scheduled
27   three days after his sentencing hearing – Mr. West has demonstrated that he can move
28   past his offense and overcome adversity created by his poor decision.
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.118 Page 2 of 10



1
             Mr. West is on a good path now. He asks the Court to consider a sentence of
2
     18 months home confinement followed by supervised release so that he can continue
3
     on that path and prove to the Court that he is, indeed, a changed man.
4
     II.     STATEMENT OF FACTS
5          A. Christopher West: The Individual Before the Court
6
             Mr. West is a thirty-eight year old, lifelong resident of the San Diego area.
7
     Although he was financially supported during his childhood, his father, a retired
8
     United States Navy Officer, physically abused both Mr. West and his mother. The
9
     abuse was frequent, and only ceased when Mr. West was able to defense himself.1
10
             Despite the abuse, Mr. West graduated from high school in 2001. Although he
11
     did not attend formal post-secondary education, Mr. West taught himself how to use
12
     several computer programs. While Mr. West was unemployed for a short time leading
13
     up to the time of his offense, Mr. West regularly had consistent employment as an
14
     adult. The work included construction, kitchen staffing, and store clerking – almost
15
     all seasonal, minimum wage jobs.2
16
             Mr. West is twice divorced. He has one son with his ex-wife, Cristy. By all
17
     accounts, the divorce was amicable, and the couple continue to co-parent and raise
18
     their preteen son together.          Unfortunately, Mr. West’s son has primary
19
     immunodeficiency disorder (“PID”) that was diagnosed when he was young.3 His
20
21
22
23   1
       See PSR at ¶¶ 28, 30.
24   2
       See id. at ¶¶ 44, 46.
25
     3
       Primary immunodeficiency, Mayo Clinic, available at:
     https://www.mayoclinic.org/diseases-conditions/primary-
26   immunodeficiency/symptoms-causes/syc-20376905 (last accessed June 18, 2021)
     (Describing the disease as one that weakens the immune system’s defense or causes
27   the immune system to not work properly, including making someone more
     susceptible to germs that can cause infections. While some variants of PID are mild
28   and can go undetected for years, other types of PID are so severe that they are discovered
     as soon as someone is born.) (emphasis added).
                                                  2                            20-cr-00317-GPC
                               MR. WEST’S SENTENCING MEMORNADUM
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.119 Page 3 of 10



1
     son’s PID requires frequent hospitalizations and intensified medical treatments.
2
     Mr. West struggles, but manages, to find affordable care for his son.4
3         B. Mr. West’s Performance on Pretrial Release
4               Mr. West spent only two days in custody before being released on bond. This
5    limited time in pretrial custody is credited to his parents’ immediate reaction and
6    willingness to support their son through such an event. He has been on pretrial release
7    for a year and a half, and his performance has been extremely positive. Mr. West began
8    seeking mental health treatment. This is one of the first times in Mr. West’s adult life
9    that his mental health has been under control.
10              After years of working seasonal, temporary jobs, and being riddled by financial
11   insecurity, Mr. West was able to find a full-time job. Mr. West is working about six
12   days a week, forty-five hours a week, at Taco Bell. At the time of hiring, Mr. West’s
13   employer knew about his federal drug felony, including that he pled guilty. Despite this,
14   not only has Mr. West earned and maintained trust and respect of his employer and
15   coworkers, he has received a promotion to a shift manager.
16              Last fall, after work, Mr. West went to the emergency room thinking he might
17   have had COVID-19. After testing, emergency room staff discovered that he had an
18   abnormal heartbeat and testing results that required further diagnostics.5 After months
19   of further testing, it was determined that Mr. West has abnormal heart rhythms that
20   require him to have heart surgery on June 28, 2021.6
21       III.     THE UNITED STATES SENTENCING GUIDELINES RANGE
22              Pursuant to 18 U.S.C. § 3553(a)(4)(A), the Guideline’s sentencing range must
23   be considered when adjudicating Mr. West’s sentence. See Kimbrough v. United States,
24   552 U.S. 85, 108 (2007) (the Guidelines are the “starting point and the initial
25
26
27
     4
       See id. at ¶ 32.
     5
       See, Exhibit A, Mr. West’s Medical Documents (under seal).
28   6
       Id.
                                                    3                          20-cr-00317-GPC
                                 MR. WEST’S SENTENCING MEMORNADUM
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.120 Page 4 of 10



1
     benchmark”). However, the Court “may not presume that the Guidelines range is
2
     reasonable.” Gall v. United States, 552 U.S. 38, 50 (2007).
3           A. Minor Role
4           In agreement with the government and probation, Mr. West recommends a
5    downward adjustment for minor role. Mr. West was substantially less culpable than
6    the average participant in the smuggling activity, and should qualify for the adjustment.
7    See USSG § 3B.12.
8           B. Combination of Circumstances
9           Mr. West requests an additional downward departure based on combination of
10   circumstances due for his positive performance on pretrial release, his family
11   circumstances, and the state of his health. See USSG § 5K2.0.
12          1. Positive Performance on Pretrial Release
13          Mr. West has been exceptional on pretrial release for the last 18 months.
14   Mr. West “has maintained full compliance while on bond.”7 Mr. West has worked to
15   maintain his mental health. Despite not having steady and stable employment for
16   almost a decade prior to his arrest, while on pretrial release, Mr. West has obtained
17   fulltime employment and quickly established himself as a reliable worker.8 Mr. West
18   has since maintained employment at Taco Bell, and was quickly promoted.9 As his
19   employer, Dylan Brum, describes, Mr. West as a very hard worker and “highly
20   reliable.”10 Despite working 40-45 hours a week, Mr. West “shows up to work with a
21   smile and leaves with one.”11 Brum describes Mr. West as a having been a member of
22   his work family before he was even employed.12 Despite being in such an embarrassing
23   and horrible situation, Mr. West has maintained full transparency with Brum, and
24
     7
       See Dkt. at 27, p. 10, ¶ 10.
25   8
       See Exhibit B, Letter of Support, Dylan Brum.
26   9
       Id.
27
     10
        Id.
     11
        Id.
28   12
        Id.
                                                  4                          20-cr-00317-GPC
                               MR. WEST’S SENTENCING MEMORNADUM
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.121 Page 5 of 10



1
     Brum promises “there will always be a door open for him here.”13 Since the time
2
     Brum wrote his letter of support, Mr. West was considered and got that promotion.
3         2. Family Circumstances
4            Mr. West is a loving father, who supports his son in all his hobbies.14 “From
5    his son all the way to [his] blended family, the children adore [Mr. West] and he loves
6    [his fiancé’s] children like his own.”15     Given that Mr. West cares for not only his
7    biological son, but his fiancée’s children, any separation caused by incarceration will
8    be of extreme consequence to Mr. West’s family. Of important concern is not
9    necessarily Mr. West or his fiancé’s ability to handle such a separation, but rather the
10   disparate impact the separation will have on his children during the longevity of their
11   lives. For example,
12         Eighty-two percent of studies on father involvement and child well-being found
13           “significant associations between positive father involvement and offspring
14           well-being.16
15         Over 100 studies on parent-child relationships found that a loving and nurturing
16           father was as important for a child’s happiness, well-being, and social and
17           academic success as having a loving and nurturing mother. Some studies even
18           indicated father-love was a stronger contributor to some important positive child
19           well-being outcomes.17
20         Positive father care is associated with more pro-social and positive moral
21           behavior in boys and girls. Children who feel a closeness and warmth with their
22           father are twice as likely to enter college, seventy-five percent less likely to have
23
24   13
        Id.
25   14
        See Exhibit C, Letter of Support, Mark Gonzales.
26
     15
        See Exhibit D, Letter of Support, Arlyn Avalos
     16
        Amato, P., Rivera, F., Paternal Involvement and Children’s Behavior Problems, Journal of
27   Marriage and Family, 61 (1999): 375-384.
28
     17
        Rohner, R., Veneziano, A., The Importance of Father Love: History and
     Contemporary Evidence, Rvier of General Pychology, 5.4 (2001): 382-405.
                                                   5                             20-cr-00317-GPC
                                MR. WEST’S SENTENCING MEMORNADUM
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.122 Page 6 of 10



1
            a child in their teen years, eighty percent less likely to be incarcerated, and half
2
            as likely to show various signs of depression.18
3
           In a twenty-six yearlong study, researchers found the primary factor in
4
            developing empathy in children was father involvement. Fathers spending
5
            regular time alone with their children translated into children who became
6
            compassionate adults.19
7
            Additionally, given Mr. West’s preteen son’s PID, it seems unlikely that his son
8
     will be able to be medically cleared to visit his father in a jail facility given the lasting
9
     effects of the COVID-19 pandemic and other potential health outbreaks that are
10
     inherent to custodial settings.
11
            3. Mr. West’s Health
12
            While Mr. West has been awaiting sentencing, Mr. West learned that he has
13
     significant heart health issues.20 Overall, Mr. West’s health concerns have resulted in
14
     a scheduled surgery on June 28, 2021.21                The procedure will require an
15
     electrophysiological study22 and an ablation23 is anticipated.24        Mr. West’s newly
16
17   18
        Furstenberg, F., Harris, K., When and Why Fathers Matter: Impacts of Father
18   Involvement on Children of Adolescent Mothers. Young Unwed Fathers: Changing Roles
     and Emerging Policies, R. Lerman and T. Ooms, eds. (Philadelphia: Temple University
19   Press, 1993).
     19
        Koestner, R., et al., The Family Origins of Empathic Concern: A Twenty-Six Year
20   Longitudinal Study, Journal of Personality and Social Psychology, 58 (1990): 709-717.
21
     20
        Exhibit A.
     21
        Id.
22   22
        A procedure where a thin wire electrode is placed in a vein and subsequently the
23   heart. Once the wire has traveled to the heart, the electrodes measure the heart’s
     electrical signals. Additionally, electrical signals are sent through the electrodes to
24   stimulate the heart tissue. See Electrophysiological Studies , John Hopkins Medicine,
     available at: https://www.hopkinsmedicine.org/health/treatment-tests-and-
25   therapies/electrophysiological-studies (last accessed: June 20, 2021).
     23
        Cardiac ablation uses hot and cold energy to create scars in heart tissue to block
26   abnormal electrical signals and restore a normal heartbeat. Risks include heart valve
     and blood vessel damage, and it is not a guaranteed fix for heart related problems.
27   See Cardiac ablation, Mayo Clinic, available at: https://www.mayoclinic.org/tests-
     procedures/cardiac-ablation/about/pac-20384993 (last accessed: June 20, 2021).
28   24
        Exhibit A, at p. 1.
                                                   6                            20-cr-00317-GPC
                               MR. WEST’S SENTENCING MEMORNADUM
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.123 Page 7 of 10



1
     discovered health concerns during the pendency of this case further warrant an
2
     additional consideration as “combination of circumstances” under §5K2.0.
3
     IV.   THE § 3553(A) FACTORS SUPPORT A SENTENCE OF HOME
4          CONFINEMENT
5          Mr. West’s history and characteristics are mostly mitigated. It is notable that
6    someone who is almost 40 years old does not have any criminal history, convictions,
7    or arrests as an adult or from when he was a juvenile. His childhood was difficult due
8    to his father’s open physical abuse, but Mr. West finished school and taught himself
9    various computer skills. Prior to this offense he had unstable, seasonal employment.
10   But it is very commendable and speaks volumes of his work ethic that over the last
11   year – since he pled guilty – Mr. West found full-time, stable employment, and
12   received a promotion. His employer is appraised of his current criminal conviction,
13   yet remains supportive.
14         Further, leading up to the offense, Mr. West struggled with anxiety and
15   depression that was overshadowed by his second divorce from the mother of his son.
16   Nonetheless, over the last 18 months, Mr. West has been addressing his mental health
17   concerns in a productive and beneficial way to give him the tools to avoid any serious
18   setbacks in the future. Additionally, Mr. West, who used drugs and alcohol up to his
19   arrest, has maintained sobriety. Nonetheless, despite the struggles that Mr. West has
20   overcome, it is clear in the letters of support from employers and loved ones, he is
21   supported and believed in, and he remains a good man and a good father despite his
22   criminal conviction.
23         Further, since the offense, Mr. West’s heart conditions, resulting in the need for
24   surgery and unknown complications that can later occur, are particularly mitigating
25   given the concerns of the unknown, and the ability for a correctional institute to care
26   for his health needs.
27         The nature and circumstances of this offense are mixed. Attempting to
28   import narcotics (Mr. West did not know at the time it was methamphetamine, but did

                                                7                           20-cr-00317-GPC
                               MR. WEST’S SENTENCING MEMORNADUM
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.124 Page 8 of 10



1
     know that it was a controlled substance) into the United States is a serious felony. In
2
     mitigation, this was Mr. West’s first attempt to import narcotics into the United States.
3
     He fully confessed post-arrested. Mr. West also accepted responsibility for his conduct
4
     by pleading guilty as soon as he could. Mr. West is also very remorseful for his actions
5
     in committing the offense.
6
           The offense is also significantly mitigated by Mr. West’s performance on pretrial
7
     release. For over a year and a half, Mr. West has addressed a lot of the personal
8
     struggles and problems he had that contributed to him committing this offense. He
9
     has obtained a stable job, got a promotion, addressed and been working on his
10
     sobriety, and he has been treating his mental health. Mr. West devotes all his free time
11
     to his son, fiancé, and fiancé’s children. This arrest was his wake up call to straighten
12
     out his life. He has matured a lot during the last 18 months and he is not the same
13
     person he was in December 2019 when he committed this offense.
14
           Specific deterrence is not a concern as this experience and the effects
15
     Mr. West dreads this will have on his son and stepchildren are the driving forces to
16
     ensure that he will not reoffend. Additionally, given his newly discovered heart
17
     conditions, and conversations with Counsel about what some of the limitations of
18
     health care can be in a custodial setting, Mr. West will ensure that he will not put his
19
     health in jeopardy in the future. As Mr. West will address the Court, his remorse
20
     weighs greatly on him. As for general deterrence, a report by the Sentencing
21
     Commission shows what we have long known:25 more prison time does not result in
22
23   25
       National Institute of Justice, Five Things About Deterrence (Sept. 2014) (“certainty of
24   being caught is a vastly more powerful deterrent than the punishment; “prisons may
     have opposite effect of deterring crime”); Nagin, D., Deterrence in the Twenty-First
25   Century, 42 Crime & Just. 199, 201 (2013) (“lengthy prison sentences cannot be
26   justified on a deterrence-based, crime prevention basis”); Brennan Center for Justice,
     What Caused the Crime Decline? (Feb. 2015) (“The National Academy of Sciences
27   (NAS) concluded that ‘insufficient evidence exists to justify predicating policy
28   choices on the general assumption that harsher punishments yield measurable
     deterrent effects.’”); National Institute of Corrections, Myths and Facts: Why
                                                   8                           20-cr-00317-GPC
                              MR. WEST’S SENTENCING MEMORNADUM
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.125 Page 9 of 10



1
     less crime, at least with respect to drug offenders.26 In a less defense-favorable study,
2
     the Sentencing Commission concluded that sentences longer than 120 months did
3
     have some deterrent effect.27 However, for those serving shorter sentences, like what
4
     Mr. West’s Sentencing Guidelines advise, even that study “did not find any statistically
5
     significant criminogenic or deterrent effect.”28
6
            Given Mr. West’s lack of criminal history, combined with the proactive steps
7
     he has made to correct his behavior while on pretrial release, there is not a concern for
8
     protecting the public of any further crimes.
9
10    V.    RECOMMENDATION
11          In light of the foregoing, Mr. West respectfully requests this Court exercise its
12   judicial discretion and impose an alternative sentence of 18 months home confinement
13   followed by five years of supervised release. This will permit him to address the
14   unknowns of his heart health and continue to work on bettering himself in a non-
15   custodial environment, yet provide a punishment, as he will be confined to his home
16   but for very limited, health-related circumstances.        A year and a half of home
17   confinement, particularly now, will be a significant sentence, but not put Mr. West’s
18   life in further jeopardy given his heart condition. Further, in the speculative event that
19   Mr. West fails to abide by the terms and conditions of home confinement, the Court
20   would retain the power to punish him for any violation.
21
22   Incarceration is Not the Best Way to Keep Communities Safe (2016) (“[r]esearch suggests that
     incarceration does little to change a person’s behavior”); Clark, Patricia, Office of
23   Justice Programs, National Institute of Justice, Preventing Future Crime with Cognitive
24   Behavioral Therapy, 265 Nat’l Instit. of Just. J 22 (2010) (“Cognitive behavioral skill-
     building is more effective in reducing future criminal behavior than punishment even
25   among persons at high-risk of reoffending.”).
26
     26
        United States Sentencing Commission, Length of Incarceration and Recidivism
     (Apr. 29, 2020), available at: https://www.ussc.gov/research/research-
27   reports/length-incarceration-and-recidivism (last accessed: Feb. 16, 2021).
28
     27
        Id.
     28
        Id.
                                                    9                            20-cr-00317-GPC
                               MR. WEST’S SENTENCING MEMORNADUM
Case 3:20-cr-00317-GPC Document 53 Filed 06/21/21 PageID.126 Page 10 of 10



 1
             A prison sentence will certainly not further any of the § 3553(a) factors, and
 2
     would be counter to them. Indeed, given his newly discovered heart problems, a
 3
     custodial sentence can severely injure Mr. West further than what is necessary to
 4
     punish him for his importation offense. Mr. West further requests the following
 5
     specific conditions:
 6
                 18 months of full home detention (electronic monitoring), only
 7
                   permitting medical treatment;
 8
                 No travel outside of the San Diego County without the Court or the
 9
                   probation office’s permission;
10
                 200 hours of community service, to be served within a drug affected
11
                   community during the time of his supervised release; and
12
                 5 years supervised release following his home detention.
13
14   VI.     CONCLUSION
15           Given the circumstances in this case, including Mr. West’s lack of criminal
16   history, his personal characteristics, his performance on pretrial release, his newly
17   discovered health concerns, and his family circumstances, Mr. West respectfully
18   requests 18 months of home confinement with the specific terms outlined above, as it
19   is sufficient but not greater than necessary to accomplish the purposes of sentencing
20   laws.
21
22                                          Respectfully submitted,
23
24    Dated: June 21, 2021                  s/ Leah W. Gonzales
                                            Federal Defenders of San Diego, Inc.
25                                          Attorneys for Defendant
                                            CHRISTOPHER WEST
26                                          Email: Leah_Gonzales@fd.org
27
28
                                                10                           20-cr-00317-GPC
                              MR. WEST’S SENTENCING MEMORNADUM
